DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19-23 and 26-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0191863 to De Juan, Jr (“De Juan”).	As to claim 16, De Juan discloses a method of using a surgical instrument, the method comprising: deploying a wicking member (315) from a distal end of the surgical instrument (105); dispensing a volume of a treatment fluid from a lumen extending at least partially through the surgical instrument at the distal end of the surgical instrument, the volume of the treatment fluid being bound to the wicking member by the microfluidic forces (capillary action, [0104]); and transferring the volume of the treatment fluid to a portion of tissue at a surgical treatment site (0104-0105]. De Juan further discloses inserting a distal end of the surgical instrument into the vitreous chamber of an eye (6210); passing the distal end of the surgical instrument through the vitreous chamber (posterior chamber, Figure 61), and positioning the distal end of the surgical instrument at a retinal tissue (105); deploying a wicking member from the distal end of the surgical instrument, and transferring the volume of the treatment fluid to the retinal tissue at a surgical treatment site [0215]. 	As to claim 17, De Juan discloses the method further comprising partially curing the volume of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0191863 to De Juan.	As to claim 24, De Juan discloses the method as claimed except wherein the wicking member comprises a loop of material.  In a separate embodiment, De Juan discloses a loop of material as an analogous applier (525). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wicking member comprising a loop of material to allow for preferential movement into the space [0151]..
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been considered but are not persuasive at this time due to the embodiment of Figure 61 and [0215]. It is well known in the art that the posterior chamber houses the vitreous chamber. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0233037 to Gifford, III (Figure 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783